396 F.2d 397
Charles ROBINSON, Appellant,v.UNITED STATES of America, Appellee.
No. 25004.
United States Court of Appeals Fifth Circuit.
June 17, 1968.

William L. Crull, III, New Orleans, La., for appellant.
Horace P. Rowley, III, John C. Ciolino, Asst. U.S. Atty., New Orleans, La., Louis C. La Cour, U.S. Atty., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and BOYLE, District Judge.
PER CURIAM:


1
The appellant appealed his conviction by a jury on a four-count indictment charging two violations of Section 4704(a), Title 26 U.S.C.  (Counts 1 and 3) and two violations of Section 4705(a), Title 26 U.S.C.  (Counts 2 and 4).


2
The evidence adduced is insufficient to support the jury's verdict of guilt on Counts 3 and 4 and the Motion for Judgment of Acquittal should have been granted.1


3
As to Counts 1 and 2, the appeal is without merit.


4
Accordingly, the judgment as to counts 1 and 2 is affirmed.  The judgment as to counts 3 and 4 is reversed and this cause is remanded for entry of a judgment of acquittal on these counts.



1
 The Government in brief conceded reversal of the conviction on Count 4